Name: Council Decision (CFSP) 2017/83 of 16 January 2017 amending Decision 2010/413/CFSP concerning restrictive measures against Iran
 Type: Decision
 Subject Matter: Asia and Oceania;  international affairs;  financial institutions and credit;  civil law
 Date Published: 2017-01-17

 17.1.2017 EN Official Journal of the European Union L 12/92 COUNCIL DECISION (CFSP) 2017/83 of 16 January 2017 amending Decision 2010/413/CFSP concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to Council Decision 2010/413/CFSP of 26 July 2010 concerning restrictive measures against Iran and repealing Common Position 2007/140/CFSP (1), and in particular Article 23(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 26 July 2010 the Council adopted Decision 2010/413/CFSP. (2) In accordance with Article 26(3) of Decision 2010/413/CFSP, the Council has reviewed the list of designated persons and entities set out in Annex II to that Decision. (3) Several entities should be removed from the list of persons and entities subject to restrictive measures set out in Annex II to Decision 2010/413/CFSP. (4) Following the judgments of the General Court in Cases T-182/13 (2), T-433/13 (3), T-158/13 (4), T-5/13 (5), T-45/14 (6) and T-539/14 (7) and in Joined Cases T-423/13 and T-64/14 (8), Moallem Insurance Company, Petropars Operation & Management Company, Petropars Resources Engineering Ltd, Iran Aluminium Company, Iran Liquefied Natural Gas Co., Hanseatic Trade Trust & Shipping (HTTS) GmbH, Naser Bateni, North Drilling Company and Good Luck Shipping Company LLC are not included in the list of persons and entities subject to restrictive measures set out in Annex II to Decision 2010/413/CFSP. (5) Following the judgments of the Court of Justice in Cases C-176/13 (9) and C-200/13 P (10), Bank Mellat and Bank Saderat Iran are not included in the list of persons and entities subject to restrictive measures set out in Annex II to Decision 2010/413/CFSP. Consequently, and for legal certainty, the entry concerning Bank Saderat PLC (London) in that Annex should be deleted. (6) Decision 2010/413/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2010/413/CFSP is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date following that of its publication in the Official Journal of the European Union. Done at Brussels, 16 January 2017. For the Council The President F. MOGHERINI (1) OJ L 195, 27.7.2010, p. 39. (2) Judgment of the General Court of 10 July 2014, Moallem Insurance Co. v Council of the European Union, T-182/13, ECLI:EU:T:2014:624. (3) Judgment of the General Court of 5 May 2015, Petropars Iran Co. and Others v Council of the European Union, T-433/13, ECLI:EU:T:2015:255. (4) Judgment of the General Court of 15 September 2015, Iranian Aluminium Co. (Iralco) v Council of the European Union, T-158/13, ECLI:EU:T:2015:634. (5) Judgment of the General Court of 18 September 2015, Iran Liquefied Natural Gas Co. v Council of the European Union, T-5/13, ECLI:EU:T:2015:644. (6) Judgment of the General Court of 18 September 2015, HTTS Hanseatic Trade Trust & Shipping GmbH and Naser Bateni v Council of the European Union, T-45/14, ECLI:EU:T:2015:650. (7) Judgment of the General Court of 19 November 2015, North Drilling Co. v Council of the European Union, T-539/14, ECLI:EU:T:2015:871. (8) Judgment of the General Court of 24 May 2016, Good Luck Shipping LLC v Council of the European Union, T-423/13 and T-64/14, ECLI:EU:T:2016:308. (9) Judgment of the Court of Justice of 18 February 2016, Council of the European Union v Bank Mellat, C-176/13 P, ECLI:EU:C:2016:96. (10) Judgment of the Court of Justice of 21 April 2016, Council of the European Union v Bank Saderat Iran, C-200/13 P, ECLI:EU:C:2016:284. ANNEX The entries relating to the entities listed below are deleted from the list set out in part I.B of Annex II to Decision 2010/413/CFSP: I. Persons and entities involved in nuclear or ballistic missile activities and persons and entities providing support to the Government of Iran. B. Entities 7. (a) Bank Saderat PLC (London) 48. Neka Novin (a.k.a. Niksa Nirou) 65. West Sun Trade GMBH 159. Oil Industry Pension Fund Investment Company (OPIC).